Citation Nr: 1021342	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for erectile dysfunction 
(ED) as secondary to prostate cancer associated with 
herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to April 
1960, and from July 1960 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for ED.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & supp. 2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran claims that his ED is due to his service-
connected prostate cancer associated with herbicide exposure.  
To support this claim, the Veteran submitted a statement by 
an Air Force Oncologist who states that the Veteran has 
completed radiotherapy for prostate cancer in May 2006; he 
had a history of exposure to Agent Orange while serving in 
Vietnam; and has been experiencing problems with ED.  This 
statement raises the possibility of establishing the 
Veteran's claim, but a more definite medical opinion is 
needed before the Board can make a final adjudication of this 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).  

While the Veteran has undergone several VA examinations, 
these were inadequate as they did not address the issue of 
his exposure to herbicides in Vietnam.  One examiner stated 
that the Veteran denied having ED; another, noted that he 
could attain an erection but could not maintain it; while a 
third examiner noted vagueness in his memory of when his ED 
began, but opined it began prior to his diagnosis of prostate 
cancer.  Only the last examiner opined that the Veteran's ED 
was not secondary to prostate cancer as it began prior to his 
diagnosis.  None of the examiners addressed the question of 
whether, if the ED was not secondary to the prostate cancer 
it was aggravated or worsened by the prostate cancer.  For 
these reasons, the Board finds that another examination is 
needed.

Accordingly, the case is REMANDED for the following action:

1. All records of VA and private medical 
treatment not already associated with the 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2. Then, the Veteran should be afforded a 
VA examination, with an appropriate 
specialist, to determine the etiology of 
his ED.  The Veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is as likely as 
not (e.g., a 50 percent or greater 
probability) that the Veteran's ED was 
caused by or underwent a worsening beyond 
natural progression as a consequence of 
any service-connected disabilities, to 
include prostate cancer.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3. The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4. The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5. After completion of the above 
development, the claim should be 
readjudicated.  If the determination 
remains adverse to the appellant, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  
Then, if indicated, this case should be 
returned to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

